     Case 1:16-cr-00069-LHR-SKO Document 929 Filed 03/23/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     ) Case No: 1:16-CR-0069-LHR-SKO-1
                                              )
              Plaintiff,                      )                  ORDER
                                              )          APPOINTING COUNSEL
v.                                            )
                                              )
JAMES YORK,                                   )
                                              )
              Defendant.                      )
                                              )

       In February 2021, James York moved for compassionate release. (Docket Entry No. 914).

Shortly thereafter, York’s counsel withdrew due to his disagreement with York about filing the

motion. (Docket Entry Nos. 922, 925, 926). York now asks the court to appoint counsel to

represent him in his compassionate-release motion. (Docket Entry No. 926). The court grants

York’s motion.

       The Federal Public Defenders Office is appointed to represent James York in his motion

for compassionate release. York’s appointed counsel may file a supplement to York’s pro se

motion by April 30, 2021. The government must respond by May 31, 2021.

              SIGNED on March 23, 2021, at Houston, Texas.


                                                ______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
